                        UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF TENNESSEE AT KNOXVILLE

 TRAVIS AND JESSICA FRITZ As Third                  )
 Party Beneficiaries of LAXMIJI, LLC                )
 individually and LAXMIJI, LLC d/b/a                )
 MOUNTAIN VISTA INN & SUITES,                       )
 BHARAT PATEL individually and                      )
 BHARAT PATEL d/b/a MOUNTAIN                        )   Docket No. 3:17-CV-00433
 VISTA INN & SUITES, JAGRUTI PATEL,                 )
                                                    )   CHIEF DISTRICT JUDGE VARLAN
        Plaintiffs,                                 )   MAGISTRATE JUDGE GUYTON
                                                    )
 v.                                                 )
                                                    )
 ST. PAUL FIRE AND MARINE                           )
 INSURANCE COMPANY,                                 )
                                                    )
        Defendant.                                  )


                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


        COMES NOW St. Paul Fire & Marine Insurance Company (“St. Paul”), by and through

 undersigned counsel, and submits this Motion for Summary Judgment pursuant to Rule 56 of the

 Federal Rules of Civil Procedure. St. Paul would show that there is no genuine issue of material

 fact and there is no coverage or indemnity owed on the consent judgment Plaintiffs obtained in

 state court, and as such, St. Paul is entitled to judgment as a matter of law.

        As is more fully discussed in the supporting Memorandum filed contemporaneously

 herewith, St. Paul is entitled to summary judgment on the one count against it for Breach of

 Contract. First, St. Paul had no duties to the insured under the policy because the insured failed

 to provide notice to St. Paul of the claim and underlying lawsuit pursuant to the policy’s terms.

 Second, the consent judgment on which the Plaintiffs seek to recover was entered into by the

 insured in violation of the Policy’s terms and violates Tennessee’s statutory caps on




Case 3:17-cv-00433-TAV-HBG Document 74 Filed 04/03/19 Page 1 of 3 PageID #: 618
 noneconomic damages, and thus is unenforceable against St. Paul. Third, St. Paul had no duty to

 defend or indemnify as to the Plaintiffs’ underlying claims for carbon monoxide poisoning

 because of the policy’s pollution exclusion.

        In support of this Motion, St. Paul relies on the arguments and authorities set forth in the

 supporting Memorandum, as well as its contemporaneously filed Statement of Undisputed Facts.

        WHEREFORE, PREMISES CONSIDERED, St. Paul respectfully requests that the

 Court grant this Motion for Summary Judgment on the breach of contract claim in favor of St.

 Paul, and dismiss this action with prejudice and with costs adjudged against Plaintiffs.

        Respectfully submitted this 3rd day of April, 2019.




                                                      s/ Amy Worrell Sterling
                                                      Michael G. McLaren (#5100)
                                                      Amy Worrell Sterling (#25773)
                                                      BLACK McLAREN JONES
                                                       RYLAND & GRIFFEE, P.C.
                                                      530 Oak Court Drive, Suite 360
                                                      Memphis, Tennessee 38117
                                                      901-762-0535
                                                      901-762-0539 – fax
                                                      mmclaren@blackmclaw.com
                                                      asterling@blackmclaw.com
                                                      ATTORNEYS FOR ST. PAUL FIRE AND
                                                      MARINE INSURANCE COMPANY




                                                  2

Case 3:17-cv-00433-TAV-HBG Document 74 Filed 04/03/19 Page 2 of 3 PageID #: 619
                                 CERTIFICATE OF SERVICE

         A true and correct copy of the above and foregoing has been served upon all counsel of
 record in this cause electronically via the Court’s ECF system on this the 3rd day of April, 2019.




                                                     s/ Amy Worrell Sterling




                                                 3

Case 3:17-cv-00433-TAV-HBG Document 74 Filed 04/03/19 Page 3 of 3 PageID #: 620
